DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on March 14, 2022, the applicants have elected compound I-078 as species within group I without traverse for further prosecution.
3. Claims 1-2, 4, 8-10, 12-23 and 26-28 are pending in the application. Claims 15-22 are withdrawn from further consideration as being directed to non-elected group.
4. The elected species is allowable over the prior art. Therefore, search has been extended to additional species.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims1-2, 4, 8-10, 12-14, 23 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
Regarding prodrugs of compounds of formula (I), there is no teaching or guidance present in the specification for preparing specific types of prodrug form such carboxylic acid esters, amino acid or amide esters, phosphate esters, phosphono esters, sulfate esters etc. There is not even a single working example present in the specification for preparing any type of specific prodrug form of instant compounds of formula (I). There is lot of unpredictability in the art for efficacy of different types of prodrug forms of any known compound following their in vivo administration since their efficacy depends upon various factors such as absorption from gut, metabolism by esterases etc. The instant compounds of formula (I) encompasses hundreds of thousands of compounds based on the values of various variables and therefore, in absence of such teachings, guidance, presence of working examples and unpredictability, it would require undue .

8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 1-2, 4, 8-10, 12-14, 23 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1 as well as claim 28, claims are directed to using a compound of formula (I). However, the steps of administration of compound of formula (I) are missing in the claims.
In independent claim 1, for the value of substituent group F, line 6, the applicants are suggested to delete - -) - - -.
In claim 23, several compounds are mentioned. However, their structures are missing in the claim.
In claim 26, it is not clear who is being treated or administered compound of claim 1?

Allowable Subject Matter
11. The following is a statement of reasons for the indication of allowable subject matter: The instant method of treating or inhibiting arenavirus by compounds of formula (I) is allowable over the prior art since it is neither disclosed nor obvious over the prior art. In the prior art, Akiyama (U.S. Patent 8,927,710 B2) discloses polycyclic compounds, specifically in examples 491 and 492 (see column 406) which do anticipate the instant compounds of formula (I). However, Akiyama teaches inhibiting or treating influenza virus with these compounds. There is no teaching, suggestion or motivation in this reference for treating arenavirus using these compounds.


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625